U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-51554 China Yili Petroleum Company (Name of Registrant in its Charter) Nevada 20-2934409 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) TONGLIAO ECONOMIC DEVELOPMENT DISTRICT, TONGLIAO F4 638229, P.R. CHINA (Address of Principal Executive Offices) Issuer's Telephone Number: (973) 506-9295 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes XNo_ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filerNon-accelerated filer Smaller reporting company _X_ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX As of September 14, 2011,29,748,348 shares of common stock, par value $.001 per share, were outstanding. TABLE OF CONTENTS Page No Part I Financial Information Item 1. Unaudited Financial Statements : Consolidated Balance Sheets – June 30, 2011 and December 31, 2010 2 Consolidated Statements of Operations and Comprehensive Losses – for the Three andSix Months Ended June 30, 2011 and 2010 and the Period from Inception to June 30, 2011 3 Consolidated Statements of Cash Flows – for the Six Months Ended June 30, 2011 and 2010 and the Period from Inception to June 30, 2011 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3 Quantitative and Qualitative Disclosures about Market Risk 11 Item 4 Controls and Procedures 11 Part II Other Information Item 1. Legal Proceedings 12 Items 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults upon Senior Securities 13 Item 4. Reserved 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures CHINA YILI PETROLEUM COMPANY AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Other sundry current assets TOTAL CURRENT ASSETS Property and equipment, net of accumulated depreciation TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Due to shareholder Accrued expenses TOTAL CURRENT LIABILITIES STOCKHOLDERS' EQUITY Common stock, $0.001 par value, 100,000,000 shares authorized, 29,748,348 shares issued and outstanding at June 30, 2011 and December 31, 2010 Preferred stock, $0.001 par value, 4,700,000 shares authorized 0 shares issued and outstanding at June 30, 2011 and December 31, 2010 - - Preferred stock, Series A, $0.001 par value, 300,000 shares authorized 0 shares issued and outstanding at June 30, 2011 and December 31, 2010 - - Additional paid-in capital Deficit accumulated during development stage ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements 2 CHINA YILI PETROLEUM COMPANY AND SUBSIDIARIES (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSSES (Unaudited) From Inception For the three months ended For the six months ended May 27, 2005 June 30, June 30, to June 30, 2011 Sales $
